Citation Nr: 1101634	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  09-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant may be recognized as the surviving spouse 
of the Veteran for VA purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1966 to October 1968.  He served in Vietnam and was 
awarded the Combat Infantryman Badge.  The Veteran died in March 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 determination by the Nashville, 
Tennessee, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  Although VA policy requires a formal 
two-signature decision for the rejection of a claim for surviving 
spouse status based on a common law marriage (VA Adjudication 
Policy and Procedure Manual M21-1MR, III.iii.5.C.18.a), the RO 
merely issued a letter notifying the appellant that she was not 
considered the surviving spouse.  Nevertheless, the appellant 
filed a notice of disagreement and was provided a statement of 
the case, from which she timely filed a substantive appeal.  In 
light of the determination below, the appellant is not prejudiced 
by the RO's error.

The appellant testified at a November 2010 hearing held before 
the undersigned at the RO.  A transcript of that hearing is of 
record.  At the hearing, the American Red Cross appeared with the 
appellant; that organization had formerly represented the 
Veteran.  However, no formal appointment of representative has 
been received from the appellant.


FINDINGS OF FACT

1.  The appellant was unaware that common law marriage was not 
recognized in Tennessee, the state of residence for the entirety 
of her relationship with the Veteran.

2.  The appellant and veteran continuously cohabitated for the 14 
years prior to his death and held themselves out as married to 
the public after agreeing to be married.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving 
spouse of the Veteran have been met.  38 U.S.C.A. §§ 101, 103, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.50, 3.52, 
3.53, 3.102 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board is granting in full the benefit sought on appeal.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and will not be 
further discussed.  

II.  Applicable Law and Regulations

The appellant is seeking to establish herself as the surviving 
spouse of the deceased Veteran for VA benefits purposes. A 
"spouse" is a person of the opposite sex whose "marriage" to the 
Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. 
§ 3.50(a).  "Marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the right 
to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the appellant 
must be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death, and who lived with 
the Veteran continuously from the date of marriage to the date of 
the Veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the Veteran without 
the fault of the spouse) and has not remarried.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b)(1).

In cases involving alleged common-law marriages, there must be 
proof of a common law marriage for the purpose of receiving VA 
benefits.  Supporting evidence of common law marriage should 
include affidavits or certified statements of one or both of the 
parties of the marriage, if living, setting forth all of the 
facts and circumstances concerning the alleged marriage, such as 
the agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of the 
relationship.  This evidence should be supplemented by affidavits 
or certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage, including 
the periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether they 
were generally accepted as such in the communities in which they 
lived.  38 C.F.R. § 3.205(a).

In determining whether a marriage is valid, the law of the place 
where the parties resided will be applied.  38 C.F.R. § 3.1(j).  
The State of Tennessee does not recognize common law marriages.  
Tenn. Code Ann. § 36-3-103.

However, the General Counsel has held that lack of residence in a 
jurisdiction recognizing a common law marriage is not necessarily 
a bar to establishment of a common law marriage for the surviving 
spouse.  VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. 
Reg. 50, 151 (1991).  This is because this legal impediment to a 
valid marriage may be overcome, and the marriage "deemed 
valid," on a showing that the appellant was in fact unaware of 
the impediment, the attempted marriage took place at least one 
year prior to the Veteran's death, they cohabitated continually 
from the attempted marriage to the Veteran's death, and no other 
person has been established as a surviving spouse.  38 C.F.R. 
§ 3.52

III.  Analysis

The appellant does not allege, and the evidence does not show, 
that she and the Veteran were ever formally married.  The Veteran 
did ask her to marry him, but she declined in order to maintain 
payment of Social Security benefits in her own right.  However, 
the evidence of record clearly establishes that the Veteran and 
appellant did agree to be married in the common law sense, and 
behave in all ways as a married couple except for solemnization.

It is well established, via the appellant's testimony and 
statements from a longtime friend and the appellant's mother, 
that the Veteran and appellant had enjoyed a long term 
relationship, from 1992 until the Veteran's March 2005 death.  
They lived together for that entire time.  

Further, the Veteran and appellant held themselves out to the 
public as married.  The Veteran listed the appellant as his 
common law wife on a VA election of beneficiary form several 
years prior to his death.  Friends and relatives have stated that 
they publicly referred to each other as husband and wife.  The 
appellant has stated that they shared expenses, and people 
considered him a father to her children from a prior (nonmarital) 
relationship.

Finally, the appellant has testified that she was unaware of the 
legal impediment to validation of her common law marriage to the 
Veteran.  She, and he, believed that living together in a 
committed long term (more than seven year) relationship as they 
did constituted a marriage.  They even explained this to a 
relative they visited; the appellant stated that when informed 
she and the Veteran were married, an aunt commented that they had 
"finally got married," indicating that the status of the 
relationship had changed with the passage of time.  Transcript, p 
9.
The record reflects no other finding awarding surviving spouse 
status to another claimant, or even evidence of the potential 
existence of such a claimant.

There is no evidence of record contradicting the assertions of 
the appellant and her supporting affiants, and no reason to doubt 
their credibility.  Further, the other evidence of record, 
including written indications from the Veteran prior to his 
death, tend to support the claim.  The weight of the evidence 
requires a finding that the appellant is entitled to surviving 
spouse status for VA purposes.


ORDER

Recognition of the appellant as the surviving spouse of the 
Veteran for VA purposes is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


